Citation Nr: 0714448	
Decision Date: 05/15/07    Archive Date: 06/01/07	

DOCKET NO.  00-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial disability rating in excess of 
50 percent for post traumatic stress disorder (PTSD). 

4.  Entitlement to a compensable disability rating for 
residuals of fragment wound scarring of the forehead.


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1967 to July 1969.  
His medals and badges include the Purple Heart Medal awarded 
for wounds received in combat action in Vietnam.

This case was most recently before the Board of Veterans 
Appeals (Board) in July 2003 at which time it was remanded 
for both procedural and substantive purposes.  The case has 
been returned to the Board for appellate review.

A review of the evidence of record reveals that by rating 
decision dated in July 2006, the initial disability rating 
for the veteran's PTSD was increased from 30 percent to 50 
percent disabling effective October 7, 1998, the date of 
receipt of the initial claim for disability benefits.  By 
rating decision dated in November 2006, entitlement to a 
total compensation rating based on individual unemployability 
due to the severity of service-connected disabilities was 
granted, effective May 25, 2004.  The record reveals that in 
addition to the PTSD and the scarring of the forehead, 
service connection is also in effect for diabetes mellitus, 
rated at 20 percent disabling from July 3, 2002; fragment 
wound scarring involving the right lower extremity, rated as 
10 percent disabling from October 1998;  peripheral 
neuropathy of the left lower extremity associated with 
diabetes mellitus, rated as 10 percent disabling from July 
2002; and peripheral neuropathy of the right lower extremity 
associated with diabetes mellitus, rated as 10 percent 
disabling from July 2002.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence of record does not 
establish a link between active service and bilateral hearing 
loss.

3.  The competent medical evidence of record does not 
establish a causal connection between any current tinnitus 
and the veteran's active service.

4.  The veteran's PTSD is shown to be severely, but not 
totally, incapacitating from both a social and industrial 
standpoint during the entire appeal period.  

6.  Pain and discomfort attributable to scarring of the 
forehead has been demonstrated since May 25, 2004.  Prior to 
that time the scarring of the forehead was not shown to be 
tender or painful or productive of functional impairment.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§1110, 5102-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§1110, 5102-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303 (2006).

3.  The criteria for an initial disability rating of 70 
percent for PTSD from October 7, 1998, are reasonably met.  
38 U.S.C.A. §§1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).

4.  For the period from October 7, 1998, to May 24, 2004, the 
criteria for a compensable evaluation for scarring of the 
forehead are not met.  38 U.S.C.A. §§1155, 5102-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ §3.159, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806 (2002) 
(2006).

5.  For the period from May 25, 2004, the criteria for an 
evaluation of 10 percent, but not more, for scarring of the 
forehead have been met.  38 U.S.C.A. §§ 1155, 5102-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107 (West 2002 & Supp. 2005), significantly changed 
the law prior to the pendency of these claims.  VA has issued 
laws and regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that the VA 
fulfilled its duties to the veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. §5103(a) and 
38 C.F.R. §3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; (5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will substantiate or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.

The Board finds that the various communications from the RO 
over the years of this appeal satisfy these mandates.  One of 
the principal reasons for the Board's remand of July 2003 was 
to ensure compliance with the VCAA.  One of the notices was 
dated in July 2004.  That communication informed the veteran 
that it was his responsibility to make sure VA received all 
requested records that were not in the possession of a 
Federal department or agency.  He was told exactly what the 
evidence had to show to support his claim for service 
connection for bilateral hearing loss and for tinnitus.  He 
was also told VA would help him obtain evidence for his 
appeal and what the evidence had to show to support his 
claims for increased disability ratings for PTSD and scarring 
of the forehead.  In a November 2006 communication, the 
veteran was provided with notice as to the manner in which 
the RO determines effective dates and disability ratings.

The Board is aware of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which it was indicated that proper VCAA notice 
must precede an initial unfavorable agency of original 
jurisdiction decision on a service connection claim.  VA did 
not provide such notice to the veteran prior to the April 
1999 and June 2000 rating decisions that are the subject of 
this appeal.  The VCAA did not become law until later in 
2000.  Regardless, the Board determines that VA cured this 
defect by providing VCAA notice together with readjudication 
of the claims, as demonstrated by the supplemental statement 
of the case dated in July 2006.  See Prickett v Nicholson, 
20 Vet. App. 370 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  The veteran, thus, was not prejudiced 
by any defect in timing, and "the purpose behind the notice 
has been satisfied...that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim..."  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F. 3d. 1328 
(Fed. Cir. 2006).

VA also has the duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A(d).  This duty includes assisting the 
veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (setting forth the Secretary's various 
duties to the claimant).

The record shows that the veteran was accorded special 
audiologic, PTSD, and scars examinations by VA in May 2004.  
Reports of these examinations reveal they were thorough in 
nature and adequate for the purposes of deciding the claims.  
Both VA and private medical records have been obtained and 
associated with the claims folder.  The Board finds that the 
medical evidence of record is sufficient to resolve the 
appeal, and VA has no further duty to provide an examination 
or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Based on the foregoing, the Board finds that VA fulfilled its 
VCAA duties to notify and assist the veteran, and, thus, no 
additional assistance or notification is required at this 
time.  The veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The veteran and his representative have been provided with an 
opportunity to submit evidence and documents in support of 
the claims and to respond to the notices.  Accordingly, the 
Board finds the veteran and his representative have been 
afforded a meaningful opportunity to produce effectively in 
the processing of the claims.  

Pertinent Laws and Regulations Regarding Service Connection

In general, service connection will be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. §3.303(d).

When a veteran had active service for 90 days or more, and 
certain chronic diseases, including sensorineural hearing 
loss, are manifest to a compensable degree of 10 percent or 
more within the first year following separation from service, 
service connection will be presumed for the condition.  38 
U.S.C.A. §§1101, 1112, 1113, 1137; 38 C.F.R. §§3.307, 3.309 
(2006).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the Secretary of VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there was no 
official record of such incurrence or aggravation in service, 
and, to that end, shall resolve every reasonable doubt in 
favor of the veteran.  Service connection for such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  The reasons for granting or denying service 
connection in each case shall be recorded in full.  38 
U.S.C.A. §1154(b) (West 2002).

In order to establish service connection for a claimed 
disorder, there must be competent evidence showing:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of  in 
service incurrence or aggravation of a disease or injury; (3) 
medical evidence of a nexus between the claimed in service 
disease or injury and the present disease or injury.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006); Disabled American 
Veterans v. Secretary of Veterans Affairs, 419 F. 3d. 1317, 
1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F. 3d. 1163, 
1166 (Fed. Cir. 2004).  If the veteran fails to demonstrate 
any one element, denial of service connection will result.  
Disabled American Veterans, supra; Coburn, supra.

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.


Service Connection Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases for supporting its 
decision, there is no need to discuss in detail the evidence 
submitted by the veteran or on his behalf.  See Gonzalez v. 
West, 218 F. 3d, 1378, 1380 (Fed. Cir. 2000) (the Board must 
review the entire record, but, does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran should 
not assume that the Board has reviewed all pieces of evidence 
that are not explicitly discussed here in.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection.  Initially, the Board 
notes, that as a lay person, the veteran himself does not 
qualify to opine on matters requiring medical knowledge, such 
as the etiology of any current hearing loss or tinnitus.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183 (1997) (a lay person is 
generally not capable of opining on matters requiring medical 
knowledge).

A review of the service medical records reveals no complaints 
or findings indicative of the presence of  hearing loss or 
tinnitus.

At the time of a general medical examination by VA in June 
1970, there were no complaints pertaining to hearing loss or 
tinnitus.  No gross hearing loss was noted at the time of the 
examination.

The initial documentation of the presence of hearing loss was 
made in March 2000 when the veteran was given a diagnosis of 
bilateral sensorineural hearing loss at a VA outpatient 
visit.  The examining audiologist did not express an opinion 
as to the etiology of the hearing loss.

The Board notes that it may, and will, consider in its 
assessment of a service-connection claim, the passage of a 
lengthy period of time when the veteran has not complained of 
the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 
459 (1999), affirmed Maxson v. Gober, 230 F. 3d. 1330 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F. 3d. 1335, 
1358 (Fed. Cir. 2002).  In the instant case, the initial 
diagnosis of hearing loss came many years after the veteran's 
discharge from service, and the absence of any supportive 
evidence during that long period of time weighs against the 
claim for service connection.

The record shows the veteran was afforded a VA audiological 
examination in May 2004.  The claims folder was reviewed by 
the examiner.  It was noted that the veteran reported working 
in a machine shop about one year before entering service.  He 
stated that he wore the required ear protection.  The veteran 
stated that while in service, on one occasion in Vietnam he 
was very close to a rocket explosion and he believed that 
this explosion caused his tinnitus and hearing loss.  He 
indicated that following separation from service, he worked 
for 20 years as a repair man in a lawn mower shop.  He 
claimed that he wore the mandatory ear protection devices 
while working in the areas where ear protection was required.  
Audiologic testing was accomplished and the diagnosis was 
made of bilateral sensorineural hearing loss.  The examiner 
opined that it was not as likely as not that a rocket 
explosion in service was the cause or reason for the 
veteran's occasional left ear tinnitus.  The examiner added 
that "it is not as least as likely as not that his current 
hearing loss is due to a combination of the residuals of his 
military noise exposure, occupational noise and recreational 
noise."  The audiologist noted that there was no audiometric 
data in the service medical records to verify configuration 
and degree of hearing loss at the time of separation and 
there was no complaint of tinnitus in the service medical 
records up until evaluation in May 1993.

In November 2005, the audiologist indicated that he again 
reviewed the veteran's claims folder and was not able to find 
any reference for treatment or complaint of tinnitus.  He 
stated that after review of the service medical records, his 
opinion regarding the etiology of the hearing loss and 
tinnitus, given the aforementioned report dated in May 2004, 
had not changed.

There is no medical opinion of record to the contrary.  
Therefore, with there being no medical nexus between any 
current hearing loss and tinnitus on the one hand, and the 
veteran's active service on the other, the Board must deny 
the claims.  There is simply no competent medical evidence in 
the record showing, or even suggesting, that there is a 
causal link between current hearing loss and tinnitus on the 
one hand and the veteran's active service on the other.


Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2006).  The percentage of disability ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from disease or injury incurred in or 
aggravated during active military service and the residual 
conditions in civil occupations generally.  38 U.S.C.A. 
§1155; 38 C.F.R. §§3.321, 4.3 (2006).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §4.7 (2006).  The Court has noted 
that there is a distinction between a claim based on the 
veteran's dissatisfaction with an initial rating (claim for 
an original rating) and the claim for an increased rating.  
In the case of an initial rating, such as in the instant 
case, separate ratings may be assigned for different periods 
of time, based on facts found, a practice that is known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).


PTSD

Under the formula for rating mental disorders, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  Flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (i.e., retention of 
only hard to learn material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of vision and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school and relations, judgment, 
thinking, or mood due to such symptoms as:  Suicidal 
ideation; obsessional rituals that interfere with routine 
activity; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect for personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (such as personal hygiene); disorientation to 
time and place; memory loss of names of close relatives, own 
occupation or own name.  38 C.F.R. §4.130, Diagnostic Code 
9411.

The Board notes the criteria for a 70 percent rating are also 
met if there are deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
see also Richards v. Brown, 9 Vet. App. 266 (1996), citing 
the American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV), 
page 32.

After review of the entire evidence of record and the 
pertinent provisions of the Rating Schedule set forth above, 
the Board finds the manifestations of the veteran's PTSD most 
nearly approximate the criteria for a 70 percent rating for 
the entire appeal period.

The medical evidence of record pertaining to the veteran's 
PTSD includes a report of a psychiatric examination accorded 
him by VA in December 1998.  It was noted that the veteran 
had never been hospitalized for psychiatric purposes.  The 
symptoms included anxiety, agitation, and hypervigilance.  
However, he was able to relate adequately, he was affable and 
cooperative, appearance and grooming was adequate, he was 
properly oriented, and he had no evidence of any memory 
deficits or thought blocking.  The diagnosis was PTSD, 
described as moderate in degree, and he was given a GAF score 
of 54.

Of record are reports of VA outpatient visits on periodic 
occasions between 1999 and 2001.  The veteran was taking 
Zoloft.  He referred to difficulty sleeping.  Reference was 
made to some obsessive-compulsive traits and anxiety as well 
as PTSD.

The medical evidence also includes a report of a January 1999 
statement from a nurse who was a readjustment counselor at a 
private facility.  She stated that the veteran had intense, 
personal and survivor guilt, anger, irritability, frequent 
uncontrolled crying episodes, emotional numbing, distancing, 
frequent intrusive thoughts, nightmares, flashbacks, sleep 
difficulty and loss of trust.  She believed that the 
veteran's PTSD was chronic and she gave him a long term 
prognosis of "undetermined."  In a January 2002 update, she 
stated that the veteran was taking 100 mg of sertraline 4 
times daily.  She said that he was continuing to suffer from 
PTSD with no significant change.

Other communications from her indicate that she also worked 
at the VA mental health outpatient group therapy clinic and 
saw the veteran on periodic occasions to help the veteran 
better manage his anger and stress.

At the time of VA psychiatric examination of the veteran in 
May 2004, he stated that he had never been hospitalized for 
psychiatric purposes.  However, he was continuing to receive 
outpatient treatment from the aforementioned nurse and also 
from a psychiatrist.  He stated that he was also receiving 
treatment for anger management and was attending group 
therapy sessions to help him control his anger.  Current 
medications include 200 mg of sertraline daily, Trazodone at 
bedtime and 75 mg of Quetiapine daily.  The veteran stated 
that he had difficulty sleeping for several years.  He 
claimed that he referred to flashbacks on an almost daily 
basis.  He had not been able to work for the past several 
years primarily because of anxiety and his other symptoms, 
including anger and social isolation.  The examiner stated 
that while the veteran was alert and oriented, he exhibited 
normal speech, he exhibited survival guilt and nightmares and 
flashbacks, he had sleep difficulty, and he was depressed.  
The examiner stated that he met all the criteria for a 
diagnosis of PTSD.  The examiner stated that despite 
medications, the veteran's various symptoms continued.  The 
veteran indicated that the medication and treatment that he 
was receiving prevented him from hurting himself or 
attempting suicide.  The Axis I diagnosis was PTSD.  The 
veteran was given a current GAF score of 45.  The examiner 
opined that the veteran's PTSD was "severe" in nature.  The 
veteran was not able to function and was not able to be 
employed gainfully.

Based on a longitudinal review of the evidence of record 
during the entire appeal period, the Board finds the evidence 
persuasive in indicating that the veteran has exhibited such 
a severe social and industrial impairment in so many areas 
that the assignment of a 70 percent evaluation throughout the 
appeal period is reasonable.  The veteran has had fluctuating 
GAF scores during the appeal period, but a description of 
essentially severe impairment has been consistently displayed 
throughout the appeal period.  At the time of psychiatric 
examination by VA in May 2004, the veteran was given a GAF 
score of 45 for his PTSD.  The examiner described the PTSD as 
severe in degree. Also, a mental health professional who has 
treated him for a number of years has indicated that his 
symptoms have remained essentially the same over the years 
and she has referred to continuing significant impairment 
because of the severity of the psychiatric symptoms.

The record, however, does not show total social and 
industrial impairment during the appeal period.  The veteran 
has been shown to be able to function despite his symptoms.  
At the time of the May 2000 for psychiatric examination, he 
was described as alert, well-oriented, and as exhibiting 
normal speech.  As indicated above, the criteria for a 70 
percent rating are met if there are deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking and mood.  This is essentially in accord with the 
criteria presented in the Rating Schedule and with the 
Court's determination in Bowling v. Principi, 15 Vet. App. 1, 
11-14 (2001).  Thus, the assignment of a 70 percent 
disability rating for the veteran's PTSD is in order, from 
the date of receipt of his claim for disability benefits, 
that being October 7, 1998.


Scarring of the Forehead

Since the veteran filed his claim for an increased rating, 
there have been changes in the criteria for diseases under 
38 C.F.R. § 4.118, including scars.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2002) with 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2006).  The new rating 
criteria for rating scars became effective August 30, 2002.

Given the change in law the Board may only apply the old 
rating criteria for rating scars prior to the pre August 30, 
2002, time period; and the new rating criteria for rating 
scars beginning on August 30, 2002.  Kuzma v. Principi, 341 F 
3d. 1327 (Fed. Cir. 2003).

According to the Rating Schedule in effect prior to August 
2002, Code 7803 provided a 10 percent evaluation if a 
superficial scar was poorly nourished with repeated 
ulceration.  Code 7804 provided a 10 percent evaluation for 
superficial scars that were tender and painful on objective 
demonstration.  Code 7805 reflected that scars were to be 
evaluated based upon limitation of function of the part 
affected.  Code 7800 provided a noncompensable evaluation for 
disfiguring scars of the head, face or neck, that were 
slight.  A 10 percent rating was assigned for scars of the 
head, face and neck that were moderate and disfiguring.  The 
next higher rating of 30 percent was assigned when the 
scarring was severe, especially involving a marked deformity 
of the eyelids, or auricles.  

Pursuant to the revised Rating Schedule, a 10 percent rating 
is applicable under Code 7802 for a scar of the head, face, 
or neck, that is superficial and does not cause limited 
motion or if the area of the scar is 144 square inches or 
greater.  The revised Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  A 10 percent 
rating is also applicable under Code 7804 for scars that are 
superficial and painful on examination.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin of the scar.  A superficial scar is one not 
associated with soft tissue damage.  Other scars are to be 
rated based on limitation of function of the parts affected 
under Code 7805.  The revised Code 7800 provides a minimum 
compensable rating of 10 percent when there is one 
characteristic disfigurement.  The characteristics of 
disfigurement for purposes of evaluation under § 4.118 are:  
Scar 5 or more inches (13 or more centimeters) in length; 
scar at least 1/4 inch (0.6 centimeters) wide at widest part; 
surface contour or scar elevated, depressed on palpation; 
scar adherent to underlying tissue; skin hypo or 
hyperpigmented in an area exceeding 6 square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaling and so forth) in an area exceeding 6 
square inches (39 square centimeters); underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters); skin indurated and inflexible in an area 
exceeding 6 square inches (39 square centimeters).  Note 3 of 
the revised code provides that consideration is to be given 
to unretouched color photographs when evaluating under these 
criteria.  38 C.F.R. § 4.118, Code 7800 series (2006).

A review of the record does not show that the scarring of the 
forehead was causing the veteran any difficulty prior to the 
time of the May 25, 2004, examination.  For example, at the 
time of examination by VA in February 1999, the veteran 
stated that currently there was no foreign body in his head 
or anywhere else that he was aware of.  He had no complaints 
regarding scarring of the head or any other area.  On 
examination there was no obvious scar or point tenderness 
over the scalp region.  The veteran was repeatedly asked to 
assist in identifying any scars that were present and he was 
not able to identify any, either in the scalp area or 
elsewhere.  X-ray studies of the skull showed no bone or 
joint abnormality and no metallic fragments present.  The 
impression was "by patient history, fragment wounds to scalp 
and left knee."  The examiner stated there was no specific 
evidence of  residuals on current examination.

However, at the time of the scar examination of the veteran 
accorded him by VA on May 25, 2004, notation was made of a 1-
centimeter long by .3-centimeter wide scar over the right 
forehead above the eyebrow.  Reference was also made to mild 
tenderness on palpation.  There was mild atrophy involving 
the entire aspect of the scar.  It was described as mildly 
depressed and mildly superficial.  It was stated there was no 
functional or aesthetic compromise and no more than mild 
symptomatology.  Under Code 7804, the notation of the scar 
being superficial and tender is more than sufficient to 
warrant the assignment of a 10 percent disability rating for 
the scarring of the forehead from the date of the 
examination, that being May 25, 2004.  A disability picture 
indicating scarring warranting a higher disability rating, 
however, is not shown.




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial disability rating of 70 percent for the veteran's 
PTSD is granted, subject to the governing regulations 
applicable to the payment of monetary benefits.

An initial compensable disability rating for scarring of the 
forehead prior to May 25, 2004, is denied.

A 10 percent rating for scarring of the forehead from May 25, 
2004, is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


